internal_revenue_service uil date number info release date senator wellstone asked us to respond to your letter dated date concerning the tax treatment of reforestation_expenditures your questions are based on a part of the internal code code dealing with capital expenditures the code sections overlap and one answer depends on another so we have not answered each question separately direct and indirect_costs allotted to property produced_by_the_taxpayer must be considered as capital expenditures capital expenditures are amounts paid_or_incurred to restore add to the value of or substantially prolong the useful_life of property owned by the taxpayer sec_263a capital expenditures generally cannot be deducted from gross_income for the year you made them currently rather they must be charged to capital_account and recovered through depreciation depletion or amortization if the property is not subject_to depreciation depletion or amortization you recover the expenditures when the property is disposed of sec_263 direct costs incurred in the reforestation of timberlands are capital expenditures as capital expenditures unless you have a special provision to the contrary reforestation expenses are not deductible currently but are charged to capital_account and recovered through depletion when the timber is cut to promote reforestation on both private and public timberlands in congress enacted an exception to the capitalization requirement of sec_263 and sec_263a it allows a taxpayer to claim over an 84-month period an amortization deduction on up to dollar_figure of reforestation expenses each year sec_194 the conference_report underlying sec_194 explains that the limitation on the reforestation_expenditures that could be amortized was intended to ensure that taxpayers get an equal tax_benefit without regard to the size of their timber enterprise the conference_report states that the annual limitation on the dollar amount of expenditures which can be amortized by a taxpayer is intended to insure that these provisions allow only a limited dollar benefit to any enterprise regardless of size thus for example if an individual owns qualified_timber_property directly and is a partner in a partnership that owns qualified_timber_property the maximum amount of reforestation_expenditures on which the individual could obtain amortization is dollar_figure the same as that for an individual who only owns qualified_timber_property directly in addition to the tax_benefit provided under sec_194 a taxpayer may also claim the reforestation_credit provided under sec_48 for the taxable_year the qualified_timber_property is acquired thus the code through the amortization deduction provided in sec_194 and the credit provided in sec_48 provides taxpayers a current tax_benefit for expenditures that otherwise would be recovered years in the future when the timber is cut and sold to reconsider the tax code on reforestation legislative action by the congress is necessary if you have further questions please call brenda stewart id at sincerely joseph h makurath christine e ellison chief branch office of the associate chief_counsel passthroughs and special industries cc the honorable paul d wellstone united_states senate washington d c
